Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 11, 13-15, and 17 directed to subject matter non-elected without traverse.  Accordingly, Claims 11, 13-15 and 17 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant invention is drawn to peptides of Claim 1. The prior art does not teach or suggest these peptides of Formula (0). The closest art would be that of GOPAL PATHURI ET AL: "Radiosynthesis and in vivo evaluation of a F-18-labeled pancreatic islet amyloid inhibitor’, JOURNAL OF LABELLED COMPOUNDS AND RADIOPHARMACEUTICALS, vol. 53, no. 4, 1 January 2010 (2010-01-01), pages 186-191. GOPAL’s peptides function in similar manner but are much shorter. The prior art does not teach or suggest the cyclic 17-mer as disclose in Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-10, 16, and 18-21 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


/THOMAS S HEARD/Primary Examiner, Art Unit 1654